192 F.2d 574
51-2 USTC  P 9503
WILLIAM M. BAILEY COMPANY, Petitionerv.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10495.
United States Court of Appeals Third Circuit.
Argued Nov. 16, 1951.Decided Nov. 28, 1951.

Charles L. Albright, Jr., Pittsburgh, Pa., William Wallace Booth, Charles L. Albright, Jr., and Reed, Smith, Shaw & McClay, all of Pittsburgh, Pa., on the brief, for petitioner.
Louise Foster, Washington, D.C., Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Lee A. Jackson, Sp. Assts. to Atty. Gen., on the brief, for respondent.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The sole question raised in this case is whether the taxpayer may deduct, under Section 23(p)(1)(D) of the Internal Revenue Code, 26 U.S.C. 23(p)(1)(D), amounts which it paid to trustees for insurance premiums under a stock bonus plan creating beneficial interests for a small group of taxpayer's key employees which were forfeitable as to each of the individual employees in the group.  We are satisfied that the amounts so paid are not deductible for the reasons sufficiently stated in the opinion filed in the Tax Court by Judge Opper.  15 T.C. 468.


2
The decision of the Tax Court will be affirmed.